UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2012 OR ¨TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-25356 AZZURRA HOLDING CORPORATION (Exact name of Registrant as specified in its charter) DELAWARE 77-0289371 (State or other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 501 West Broadway, Suite 800 San Diego, California (Address of Principal Executive Offices) (Zip Code) (619) 795-1134 (Issuer’s telephone number) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non–accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b–2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non–Accelerated filer o Small reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act). Yesx No o As of May 14, 2012 there were 187,000 shares of the Registrant's common stock outstanding, par value $0.01 per share. Transitional Small Business Disclosure Format (Check one):Yes o No o AZZURRA HOLDING CORPORATION TABLE OF CONTENTS Page Number PART I. FINANCIAL STATEMENTS Item 1. CondensedConsolidated Financial Statements (unaudited) 1 Condensed Consolidated Balance Sheets as of March 31, 2012 and December 31, 2011 1 CondensedConsolidated Statements of Operations for the three months ended March 31, 2012 and 2011 2 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 3 Notes to CondensedConsolidated Financial Statements 4 Item 2.Management's Discussion and Analysis 6 Item 3.Quantitative and Qualitative Disclosures About Market Risk 7 Item 4.Controls and Procedures 8 PART II. OTHER INFORMATION Item 1.Legal Proceedings 8 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3.Defaults Upon Senior Securities 8 Item 4.Submission of Matters to a Vote of Securities Holders 8 Item 5.Other Information 8 Item 6.Exhibits and Reports on Form 8-K 9 Signatures 10 Certifications -i- PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS AZZURRA HOLDING CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share data) March 31, December 31, ASSETS (Unaudited) Current assets: Cash $ 15 $ 1 Total current assets and total assets $ 15 $ 1 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Notes payable $ 48 $ 28 Accounts payable and accrued liabilities 9 5 Total current liabilities and total liabilities 57 33 Stockholders' equity (deficit): Common stock, par value $0.01 per share; 250,000 sharesauthorized; 187,000 issued and outstanding 1 1 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ 15 $ 1 The accompanying notes are an integral part of these condensed consolidated financial statements. -1- AZZURRA HOLDING CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (UNAUDITED) For the Three Months Ended March 31, Sales $ - $ - Cost of sales - - Gross profit - - Operating expense: General and administrative 9 9 Total operating expenses 9 9 Loss from operations (9 ) (9 ) Other expense (1 ) - NET LOSS $ ) $ (9 ) Basic and diluted net loss per common share $ $ ) Shares used in basic and diluted per share computation The accompanying notes are an integral part of these condensed consolidated financial statements. -2- AZZURRA HOLDING CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands, except per share data) (UNAUDITED) For the Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $
